Lawrence, Judge:
At plaintiffs request and without objection by defendant, the four appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, were consolidated for trial. The question presented is the proper dutiable value of certain confectionery imported from the United Kingdom.
From the record before the court, it appears that there was no foreign, export, or United States value, as defined in section 402 (c), (d), and (e) of the Tariff Act of 1930 (19 U.S.C. § 1402 (c), (d), and (e)), as amended.
By oral stipulation of the parties hereto, it has been agreed that the cost of materials and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise to that presently in issue, at a time preceding the date of exportation of the involved merchandise which would ordinarily permit the manufacture or production thereof in the usual course of business, plus the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and plus an addition for profit (not less than 8 per centum of the cost of materials and fabrication, manipulation, and general expenses) equal to the profit which ordinarily is added to the cost of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind, equals — •
Reappraisement Item Amount
R58/7800-5346 “Butterscotch” 184 shillings and 1 pence per hundredweight
R58/7801-5347 “Butterscotch” 6 shillings per dozen bags
R58/7802-5348 “Fruit Drops” 157 shillings and 6 pence per hundredweight
*507Reappraisement Item Amount
“Chocolate Crisps” 173 shillings and 2 pence per hundredweight
Bonbons” 168 shillings and 3 pence per hundredweight
R58/12192-5363 “Butterscotch” 6 shillings per dozen bags
Upon tbe agreed facts of record, I find and bold tbat cost of production, as tbat value is defined in section 402(f) of tbe Tariff Act of 1930 (19 U.S.C. § 1402(f)), is tbe proper basis of value for tbe confectionery in issue and tbat said value is as tabulated above.
As to any other merchandise, tbe appeals are dismissed.
Judgment will be entered accordingly.